Citation Nr: 1610377	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-24 566	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's February 2015 decision denying entitlement to substitution for the appeal pending at the time of the Veteran's death and entitlement to accrued benefits in addition to those already paid in the amount of $7,463.80 (determined to be the Veteran's last expenses).


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1938 to February 1946.  He died in March 2004.  The moving party is one of the Veteran's surviving children.

This matter is before the Board of Veterans' Appeals (Board) based on a June 2015 motion by the moving party, which sought a revision of the February 2015 Board decision on the basis of CUE.  The record reflects that the moving party was advised of the law and regulations pertaining to Board CUE motions in September 2015.  The Board also notes that although the moving party initiated an appeal to the U.S. Court of Appeals for Veterans Claims (Court) after the issuance of the February 2015 Board decision, the Court dismissed the appeal in an August 2015 Order.


FINDING OF FACT

The moving party failed to adequately set forth the alleged clear and unmistakable errors of fact or law in the February 2015 Board decision, the legal or factual bases for such allegations, and why the results would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. §§ 20.1400, 20.1403 and 20.1404 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA is necessary.



Legal Criteria

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE is a very specific and rare kind of error.  38 C.F.R. § 20.1403(a).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 24; see also Crippen v. Brown, 9 Vet. App. 412 (1996)(finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  

The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).

Analysis

In the moving party's June 2015 motion, he stated that he was appealing the Board's February 2015 decision.  He asserted that the VA was negligent in adjudicating the Veteran's claim of service connection for Crohn's disease.  He noted that an April 2011 rating decision acknowledged that CUE was made in a March 1951 rating decision, which initially denied the Veteran's claim of service connection for Crohn's disease, claimed as diarrhea.  Notwithstanding, his family is precluded from receiving benefits that should have been awarded to the Veteran because the Veteran does not have a surviving spouse and no dependent children.  

The Board has carefully reviewed all the arguments involved in the CUE motion but finds that the moving party has not identified any error in the February 2015 Board decision.  Specifically, he has failed to make any specific allegations of error in fact or law in the Board's February 2015 decision, to set forth the legal or factual basis for any such allegations of CUE, and to specify why the result would have been manifestly different but for any alleged error.  

In a CUE motion, it is incumbent upon the moving party to set forth clearly and specifically the alleged CUE, and non-specific allegations of failure to follow regulations or failure to give due process, or any other general non-specific allegations of error, are insufficient to satisfy this requirement.  38 C.F.R. § 20.1404(b).

As the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion for revision of the February 2015 Board decision on the basis of CUE is dismissed without prejudice to refiling.




	                       ____________________________________________
	Thomas H. O'Shay
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2015) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2015).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


